2022 IL App (5th) 210178-U
             NOTICE
                                                                                           NOTICE
 Decision filed 01/12/22. The
                                                                                This order was filed under
 text of this decision may be      NOS. 5-21-0178, 5-21-0179, 5-21-0180 cons.
                                                                                Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                                not precedent except in the
 the filing of a Petition for                       IN THE                      limited circumstances allowed
 Rehearing or the disposition of
                                                                                under Rule 23(e)(1).
 the same.
                                      APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re GRACELYNN W., BENTLEY B.,                        )   Appeal from the
and JORDAN W., Minors                                  )   Circuit Court of
                                                       )   Fayette County.
(The People of the State of Illinois,                  )
                                                       )
         Petitioner-Appellee,                          )
                                                       )
v.                                                     )   Nos. 18-JA-55, 18-JA-56, 18-JA-57
                                                       )
Sabrina W.,                                            )
                                                       )   Honorable M. Don Sheafor Jr.,
         Respondent-Appellant).                        )   Judge, presiding.
______________________________________________________________________________

         JUSTICE BARBERIS delivered the judgment of the court.
         Presiding Justice Boie and Justice Moore concurred in the judgment.

                                                 ORDER

¶1       Held: Termination of respondent’s parental rights is affirmed where the trial
                      court’s unfitness findings and best-interest determinations were not against
                      the manifest weight of the evidence.

¶2       In this consolidated appeal, respondent, Sabrina W. (Mother), appeals from the

judgment of the trial court of Fayette County finding her unfit and terminating her




                                                       1
parental rights to her three minor children, Gracelynn W., Bentley B., and Jordan W. For

the following reasons, we affirm. 1

¶3                                       I. Background

¶4     Mother has three minor children that are the subjects of this consolidated appeal,

Bentley B. (born October 15, 2014), Gracelynn W. (born January 14, 2017), and Jordan

W. (born March 1, 2018). 2 Although the children’s respective fathers were respondents in

the trial court proceedings, they are not parties to this appeal.

¶5     On September 26, 2018, Mother took the children to visit a relative in Greenville,

Illinois. During the visit, the relative noticed visible injuries on the children and made a

report to Greenville police. Greenville police notified the Illinois Department of Children

and Family Services (DCFS) of the report.

¶6     The next day, September 27, 2018, a DCFS investigator traveled to Mother’s

house in Vandalia, Illinois, to observe the children. The DCFS investigator initially

observed that Mother had no shoes for Bentley B. and Gracelynn W. and that all of the

children had poor hygiene (i.e., wearing dirty clothes and had a foul odor). The DCFS

investigator also observed various injuries on Bentley B. and Jordan W. Bentley B. had a

bruise on his chest, a small laceration under his left eye, and a swollen cut on his right

index finger. Jordan W. had two dime-sized, circular, red, inflamed areas on his arm that

       1
          This appeal involves a final order terminating parental rights. Illinois Supreme Court Rule
311(a)(5) (eff. Feb. 26, 2010) requires that, except for good cause shown, the appellate court issue its
decision within 150 days of the filing of the notice of appeal. Here, the decision was due November 12,
2021. However, we granted Mother an extension of time to file her brief due to a delay in receiving the
record. We also granted one final 10-day extension to allow Mother to finalize her brief. Under these
circumstances, we find good cause to issue our decision after the 150-day deadline.
        2
          Mother’s two oldest children and her youngest child, Ryker S., born during the pendency of
these cases, are not the subjects of this appeal.
                                                   2
were consistent with cigarette burns. Additionally, the DCFS investigator observed that

Mother’s house was unsanitary and had no running water. The DCFS investigator further

observed that there was minimal food and no baby formula in the house. As a result, the

DCFS investigator took the children into protective custody.

¶7      On October 1, 2018, the State filed three separate juvenile petitions with respect to

Gracelynn W. (18-JA-55), Bentley B. (18-JA-56), and Jordan W. (18-JA-57), 3 requesting

the trial court to adjudicate each child a ward of the court. In each of the petitions, the

State first alleged that the minor was neglected as defined in section 2-3(1)(a) of the

Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-3(1)(a) (West 2018)) in that the minor

was not receiving proper medical or remedial care and other care necessary for his/her

well-being, including adequate food, clothing, and shelter. In support, the State included

a summary of the DCFS investigator’s alleged observations concerning the children and

their living conditions during the September 27, 2018, visit. The State further alleged that

after coming into protective custody on September 27, 2018, the children were given

physicals, which revealed Bentley B. had a bruised eye, older bruises on his chest,

scrapes to his lower legs, and a cut on his finger that “probably should have had stitches.”

¶8      In addition, the State alleged in each of the petitions that the minor was neglected,

as defined in section 2-3(1)(b) of the Act (id. § 2-3(1)(b)), in that the minor’s

environment was injurious to his/her welfare. In support, the State alleged, inter alia, that

Mother had not picked up WIC coupons for Gracelynn W.’s formula since July 2018;

        3
         Although this appeal is limited to Bentley B., Gracelynn W., and Jordan W., we have included
certain details in the factual recitation involving Mother’s other children and their respective fathers as
needed for a clear understanding of the issues presented.
                                                    3
there was a history of domestic violence between Mother and Caleb W. (the father of

Gracelynn W. and Jordan W.); Mother was “abusing meth IV, pain pills and alcohol”;

and on September 4, 2018, Mother, apparently under the influence of alcohol and drugs

while caring for the children, was reportedly passed out on a couch.

¶9     Prior to the October 1, 2018, shelter care hearing, the trial court entered an order

appointing attorney Bill Starnes as guardian ad litem (GAL) for the children. During the

shelter care hearing, Mother appeared without legal counsel and agreed to an order

placing the children in the temporary custody of DCFS. After the State provided a factual

basis for the petitions, the court found probable cause that the children were neglected

and that there was an immediate and urgent necessity to remove the children from the

home. The court granted DCFS temporary guardianship and custody of the children.

¶ 10   On October 4, 2018, DCFS filed a parent-child visitation and contact plan in all

three cases, providing for two-hour weekly visits between Mother and the children at the

DCFS office. In accordance with the plans, Mother was required to provide DCFS with

notice of a cancellation at least 24 hours in advance of a scheduled visit. DCFS was to

provide transportation for Mother and her children to facilitate the visits.

¶ 11   On October 25, 2018, DCFS filed an integrated assessment (IA) report prepared

by the DCFS Integrated Assessment Team, comprised of Sarah Davison, a child welfare

specialist, and Denise Burke, an integrated assessment clinical screener. The IA report

documented Mother’s work history, previous DCFS involvement, mental and emotional

health, mental and behavioral status, and current symptoms. The purpose of the IA was to

address the reasons the children came into care and to identify services that Mother
                                         4
needed to complete before the children could be returned to her care. In conducting the

IA, the Integrated Assessment Team relied on the case record from the Statewide

Automated Child Welfare Information System (SACWIS), interviews of Mother and the

children’s family members and/or caretakers, medical records, and assessment tools, such

as Child and Adolescent Needs and Strength (CANS) assessment and Devereux Early

Childhood Assessment (DECA).

¶ 12   According to the IA report, Mother missed a visit and the first scheduled IA

appointment because she was “not available for pick up by the scheduled driver” on

October 15, 2018. When Mother was interviewed by the Integrated Assessment Team the

following day, October 16, 2018, Mother reported that she had missed the first

appointment because “she has been moving and lost track of her days.” It was noted that

Mother had also missed a scheduled drug screening and, contrary to the earlier reports,

she had reported in her interview only a “little drug or alcohol use.”

¶ 13   At the time of the IA, Mother, who was 26 years old, had five children with no

previous indicated reports recorded in the SACWIS. Mother explained that her two oldest

children resided with their father, who had served time in prison for armed robbery, drug-

related offenses, and domestic violence against Mother.

¶ 14   Mother was married to Caleb W., but she reported that she was ending their

marriage. According to Mother, Caleb W. was physically violent toward her. She claimed

he had “choked and hit her in the face more than once” and “caved” her face in and broke

her ribs. The IA report noted significant domestic violence concerns with a high “risk of

violence reoccurring,” which was supported by the SACWIS report. The SACWIS report
                                          5
included various police reports of domestic violence between Mother and Caleb W.,

including a recent report of domestic violence that resulted in Caleb W.’s arrest by

Vandalia police on September 15, 2018. Following his arrest, Caleb W. was released on

bond with a no contact provision.

¶ 15   Concerning her work history, Mother provided in-home care for “Glenn,” a

paralyzed man, for the previous five years. However, Glenn had recently moved to

Mother’s current residence, her grandmother’s house in Vandalia, and he was “now

paying the household bills and does not formally pay her in cash.”

¶ 16   Additionally, the IA report noted several serious concerns regarding the children’s

medical needs. Mother failed to obtain immunizations for Gracelynn W. and Jordan W.

and medical records revealed that Jordan W. had not seen a physician since his well-child

check-up on April 18, 2018. Mother claimed that she had not kept up with the children’s

immunizations due to the strain of being in a physically abusive marriage and the death

of her grandmother. Jordan W.’s medical records also revealed that he had an abnormal

screen for maple syrup urine disease, a significant health condition that can result in

kidney failure. Jordan W.’s physician and nurse assisted Mother in obtaining an

emergency medical card from public aid so Jordan W. could undergo additional testing.

Mother, however, failed to keep all follow-up medical appointments, and she minimized

this health concern in her interview. Additionally, according to the SACWIS report,

“[Jordan W.] had definite cig burns to his right arm *** with depth and inflicted

nonaccidental.” The IA report also noted that Gracelynn W. and Jordan W. had

“extremely flat heads,” which was an indication that the children were spending long
                                         6
durations in their beds or in car seats. The IA report further noted that each child

underwent a DECA. According to the DECA, “all of the children reflected areas of

need,” and Gracelynn W. and Jordan W. had “developmental concerns.”

¶ 17   According to Mother’s CANS assessment, it was recommended that she complete

a psychological evaluation after obtaining sobriety for six months, a substance abuse

assessment, and a psychological consultation. The IA report recommended that Mother

undergo individual psychotherapy focused on grief, domestic violence, and past trauma,

participate in parenting education and domestic violence services, and maintain stable

housing. Mother was requested to share the IA report with treatment providers.

¶ 18   The IA report also included “Participant Assessment Information” (PAI) reports

concerning each of the children. Bentley B.’s PAI report included, inter alia, concerns

related to attention deficit disorder (ADD). Although referrals for ADD testing were

made, Mother failed to follow through and no testing was completed. The early

childhood assessment for preschoolers placed Bentley B. “at risk” of “social-emotional

delay.” Gracelynn W.’s PAI report included, inter alia, the following:

       “On this date for this screening, Gracelynn [W.] had no communication skills

       listed for her age and stage of development. She cannot point to a picture in a

       book, she cannot point to her nose or eyes, she does not follow simple verbal

       commands, she does not use two words together, she does not say 15 words in

       total and does not use words like mine or me. In the area of problem solving, she

       was unable to color or scribble on a page, line two blocks in a row, pretend, or

       draw a line on the paper. In the area of fine motor, she was unable to string beads
                                             7
       or stack blocks. In the area of personal-social[,] she did not follow cues to copy

       gestures and only sometimes drink [sic] from a cup without spilling or push a

       wagon or stroller.”

Jordan W.’s PAI report included, inter alia, that he was developmentally delayed for a

child of his age. The early childhood assessment for infants placed Jordan W. “at risk” of

“social-emotional delay.”

¶ 19   On November 8, 2018, DCFS filed a family service plan in Bentley B.’s case,

establishing Mother’s recommended services and goals. Under the plan, Mother was to

accomplish specific tasks and goals in the areas of substance abuse, domestic violence,

parenting, mental health, housing, and employment. The targeted completion date for all

services was September 27, 2019, and the recommended permanency goal was return

home within 12 months.

¶ 20   On December 13, 2018, the trial court held an adjudicatory hearing, but Mother

failed to appear. The trial court subsequently entered a default judgment against Mother

on December 20, 2018, in which the court found the minors neglected as defined in

sections 2-3(1)(a) (lack of care) and 2-3(1)(b) (environment injurious) of the Act (id.

§§ 2-3(1)(a), (1)(b)), as a result of neglect inflicted by Mother and Caleb W. The court set

the dispositional hearing on January 24, 2019.

¶ 21   On January 4, 2019, DCFS filed a family service plan in both Gracelynn W.’s and

Jordan W.’s cases. Under the plan, Mother was to accomplish the same specific tasks and

goals listed in the November 8, 2018, family service plan filed in Bentley B.’s case. The


                                             8
recommended permanency goal for Gracelynn W. and Jordan W. was return home within

12 months.

¶ 22   On January 10, 2019, in anticipation of a dispositional hearing, Sarah Davison, a

DCFS child welfare specialist, filed dispositional reports for the children. The

dispositional reports generally repeated the same information contained in the October

25, 2018, IA report and the PAI reports. The dispositional reports included DCFS’s

recommendations to the trial court, which included, inter alia, that (1) the court find the

parents unfit, unable, and unwilling to care for, protect, train, educate, supervise, or

discipline the minors and placement with them is contrary to the health, safety, and best

interests of the minors; (2) the minors be made wards of the court; and (3) guardianship

of the minors be granted to DCFS.

¶ 23   On January 24, 2019, the trial court held a dispositional hearing involving the

three children. Mother was present with counsel. Davison, the sole testifying witness at

the hearing, testified as follows. Davison was a child welfare specialist and the assigned

caseworker from the date the children were placed in protective custody. Mother’s

visitation with the children was initially once a week for two hours in the DCFS field

office. However, Mother had only attended two visits, so visitation had been reduced to

twice a month until she demonstrated regular attendance. Mother last visited the children

on November 7, 2018, nearly three months before the dispositional hearing.

¶ 24   Davison confirmed that Mother had received the family service plan for the three

children but refused to follow it or sign consents for referrals. Despite repeated attempts,

Davison was unable to make regular contact with Mother and unable to inspect Mother’s
                                         9
residence, from which the children were removed. A few weeks prior to the hearing,

Mother sent Davison a text claiming to be employed but then refused to respond when

Davison asked her to identify the employer and work schedule.

¶ 25   Davison next testified that the children’s needs were being met while in foster

care. The children were presently placed in three separate foster homes. Initially, Bentley

B. and Jordan W. were placed together, but Bentley B. was later placed in specialized

care due to his disruptive and violent behaviors. The other two children were receiving

services for developmental and speech delays, and Jordan W. was prescribed a medical

helmet to wear because the back of his head was flat.

¶ 26   On January 30, 2019, following the dispositional hearing, the trial court entered a

dispositional order adjudicating the minors wards of the court and placing custody and

guardianship with DCFS. The court further ordered DCFS to prepare a service plan with

a permanency goal consistent with the court’s findings. Additionally, on that same day,

the court entered a permanency order in all three of the children’s cases, finding that

DCFS had made reasonable efforts in providing services and setting the permanency goal

as “return home within 12 months.” The court also set the date for the next permanency

review hearing.

¶ 27   On March 28, 2019, DCFS filed an updated family service plan, which indicated

that Mother had not engaged in services. The plan included an admonishment that “[i]f

the parents cannot make satisfactory progress towards the return home goal, case will be

taken to legal screening to pursue termination of parental rights and seek adoption.”


                                            10
¶ 28   On June 27, 2019, DCFS filed a permanency report concerning Mother, Caleb W.,

Gracelynn W., and Jordan W. The report reflected that Mother had not engaged in any

services, or signed consents, and had failed to keep an appointment for a psychological

evaluation. Since the January 24, 2019, dispositional hearing, Mother had missed 6 out of

10 bimonthly visits and frequently appeared 30 minutes to one hour late for her two-hour

visits. On one occasion, she arrived with only five minutes left for the visit. Mother had

refused drug tests and was also arrested for possession of methamphetamine, possession

of a controlled substance, and bringing a controlled substance and marijuana into a penal

institution on March 29, 2019.

¶ 29   The permanency report also reflected that Gracelynn W. and Jordan W. were each

thriving in their foster placements. Both children were developmentally delayed, but

DCFS was providing them with specialized services. The children were healthy and had

received their immunizations.

¶ 30   On July 11, 2019, Lutheran Child and Family Services of Illinois (LCFS) filed a

permanency report concerning Bentley B., who was four years old at that time. LCFS

was managing Bentley B.’s case, rather than DCFS, because Bentley B. required

specialized foster care due to his behavior. According to the report, Bentley B. was

placed in a traditional foster home and was receiving specialized services. It was noted

that Bentley B. had “sexual problematic” and “self-harming” behaviors. He also

frequently urinated in bed and on flooring, hit others, injured himself by biting, and used

profanity.


                                            11
¶ 31    On July 23, 2019, following a hearing, the trial court entered permanency orders in

all three cases. The court set the permanency goal for all three children as return home

within 12 months 4 and found that DCFS had made reasonable efforts in providing service

to facilitate achievement of the permanency goal. The court also found that Mother had

not made substantial progress towards the goal of return home.

¶ 32    On September 12, 2019, DCFS again filed a family service plan, which indicated

that Mother still had not engaged in services and was not attending the visits on a regular

basis. Additionally, Mother had pending charges—theft by deception of less than $500,

the four drug-related charges from March 29, 2019, and possession of a stolen vehicle.

Mother had refused all random drug tests.

¶ 33    On November 21, 2019, the State filed a petition to terminate parental rights in

Gracelynn W.’s and Jordan W.’s cases, which was replaced by an amended petition to

terminate parental rights to correct scrivener’s errors and to correctly identify the DCFS

guardianship administrator on November 22, 2019. Concerning Mother, the amended

petition alleged four grounds of parental unfitness as defined in the Adoption Act (750

ILCS 50/1 et seq. (West 2018)). Specifically, (1) failure to maintain a reasonable degree

of interest, concern, or responsibility as to the child’s welfare (id. § 1(D)(b)); (2) failure

to protect the child from conditions within his environment injurious to the child’s

welfare (id. § 1(D)(g)); (3) failure by a parent to make reasonable efforts to correct the


        4
          The preprinted permanency orders also showed the boxes checked for a permanency goal of
“SUBSTITUTE CARE—PENDING INDEPENDENCE.” However, the permanency goal of return home
within 12 months was repeated in the orders and specifically added, in all capital letters, to the last page
of the orders.
                                                    12
conditions that were the basis for the removal of the child from the parent during the

nine-month time frame of December 21, 2018, to September 21, 2019, following the

adjudication of neglect (id. § 1(D)(m)(i)); and (4) failure by a parent to make reasonable

progress toward the return of the child to the parent during the nine-month time frame of

December 21, 2018, to September 21, 2019, following the adjudication of neglect (id.

§ 1(D)(m)(ii)).

¶ 34   On December 19, 2019, DCFS filed a permanency report, which recommended

changing the permanency goals for Gracelynn W. and Jordan W. to substitute care

pending court determination of termination of parental rights. The stated reasons for the

goal change were that Mother had not engaged in services and Caleb W. was serving a

six-year prison sentence.

¶ 35   According to the report, the State filed a petition to terminate parental rights in

Gracelynn W.’s and Jordan W.’s cases on November 22, 2019. However, Bentley B.’s

caseworker did not have the “full packet,” at the time of screenings, so Bentley B.’s case

was not screened. Mother signed DCFS referral consent forms on September 10, 2019,

but she repeatedly refused all random drug tests. It was noted that Mother was reportedly

receiving services through the Community Resource Center (CRC); however, the CRC

reported that Mother appeared to be under the influence when she presented to the CRC

for an assessment on October 23, 2019, and that Mother subsequently missed two

rescheduled visits. Moreover, Mother missed 6 of 11 bimonthly visits since the July

permanency hearing. Due to numerous arrests, she was “in and out of jail in July, August,

and September being release[d] on October 21, [2019].”
                                          13
¶ 36   On January 9, 2020, the trial court held a status hearing regarding all three

children. Regarding Gracelynn W. and Jordan W., the court set a date for hearing on the

State’s request to change the permanency goals. The court also set Bentley B.’s case for a

status hearing.

¶ 37   On March 13, 2020, DCFS again filed a family service plan, which remained

unchanged since the September 12, 2019, service plan. It was noted that Mother’s

criminal charges remained pending, and she continued to refuse drug testing.

¶ 38   On April 20, 2020, LCFS filed a permanency report regarding Bentley B. The

report erroneously stated that Mother’s parental rights to Gracelynn W. and Jordan W.

had been terminated, rather than stating that a petition to terminate parental rights had

been filed. The report further stated that Bentley B.’s case needed to be sent to legal

screening for termination of parental rights due to the parents’ noncompliance with their

required services.

¶ 39   On July 16, 2020, the trial court entered a “REASONABLE EFFORTS ORDER”

in all three cases, finding that the services contained in the previous service plans were

appropriate and placement of the children with DCFS was necessary. In addition, the

court found that DCFS had made reasonable efforts in providing services to facilitate the

achievement of the permanency goal through July 16, 2020.

¶ 40   On August 20, 2020, following continuances for various reasons, the trial court

conducted a permanency review hearing in all three cases via Zoom. Bentley B.’s LCFS

caseworker did not attend. The court reset the hearing for October 1, 2020, and ordered

the caseworker to submit Bentley B.’s case for a legal screening and to appear at the next
                                          14
hearing or face possible contempt proceedings. Shortly thereafter, in compliance with the

court’s order, the caseworker presented Bentley B.’s case for a legal screening.

¶ 41    On September 30, 2020, the State filed a petition to terminate parental rights in

Bentley B.’s case. The State alleged the same four grounds of parental unfitness against

Mother as alleged in the November 21, 2019, petition regarding Gracelynn W. and Jordan

W. However, at the October 1, 2020, hearing, the trial court ruled that the cases could not

proceed to termination until the permanency goals were changed from return home to

substitute care. The court set the matter for a hearing on the goal changes on October 29,

2020.

¶ 42    On October 29, 2020, the trial court conducted a hearing regarding the goal

changes. Mother failed to appear, and her counsel announced that he had no contact with

her leading up to the hearing despite numerous attempts. After Mother’s counsel’s

request for a continuance was denied, the State called Davison, who testified to the

following.

¶ 43    Even though the children had been in DCFS’s care for two years, Mother had not

made progress or even engaged in any services. Davison asserted that the goal change to

substitute care was needed to provide permanency for the children. Mother attended less

than half of her visits and had refused all drug screening. The children were bonded to

their foster parents.

¶ 44    Following the hearing, the trial court ordered the permanency goal changed to

substitute care pending termination of parental rights. The court noted that the children


                                            15
had been in care for two years, Mother had repeatedly failed to appear or cooperate with

DCFS, and Caleb W. was serving a prison sentence.

¶ 45   On November 2, 2020, DCFS filed a family service plan, which reported that

Mother had failed to maintain regular visits with the children and contact with DCFS.

Mother had yet to engage in any services and her criminal charges remained pending.

¶ 46   On November 25, 2020, following the permanency goal change, the State filed a

second amended petition to terminate parental rights regarding Gracelynn W. and Jordan

W., and an amended petition to terminate parental rights regarding Bentley B. The

petitions each provided the dates of adjudication, disposition, and that all of the children

were made court wards and placed in DCFS’s guardianship. The petitions alleged the

same four grounds of parental unfitness against Mother as contained in the earlier

petitions.

¶ 47   On December 3, 2020, Mother failed to appear for her first appearance on the

petitions to terminate parental rights. Mother subsequently arrived late to the pretrial

hearing on February 4, 2021, which was held via Zoom. Because Mother appeared to be

under the influence, the trial court ordered Mother to report to the Fayette County

Probation Department for a drug test. The Fayette County Probation Department later

reported that Mother’s drug test was positive for methamphetamine.

¶ 48   On March 4, 2021, the trial court conducted a parental fitness hearing on the

consolidated petitions to terminate parental rights regarding all three children. At that

time, Mother was incarcerated in the Fayette County jail and appeared via the county’s


                                            16
closed circuit system. At the start of the hearing, the court took judicial notice of the court

files.

¶ 49     Davison testified as to the reasons the children were taken into care on September

27, 2018, and identified Mother’s recommended tasks as listed in the family service

plans. She testified that Mother had not completed any of the recommended tasks or

engaged in any services. Despite having been provided transportation by DCFS, Mother

attended less than half of the visits, and there were some months where she missed both

bimonthly visits. Davison explained that no more than five visits were cancelled due to

issues with the transportation service provider, such as mechanical trouble or weather

concerns, and all cancelled visits were rescheduled for a later date.

¶ 50     Davison further testified that Mother had six children, including a newborn son,

Ryker S., who was born with several controlled substances in his system on December

17, 2020, and that Mother’s six children had been placed in DCFS’s care. Davison

arranged for Mother to undergo random drug tests during the scheduled visitation visits,

but Mother either failed to appear or refused the tests.

¶ 51     On cross-examination, Davison admitted that an advocate with Addus Family

Services had occasionally supervised Mother’s visits and that Davison last supervised

Mother in December 2020, after Ryker S. was taken into care. Davison also

acknowledged that one visit was cancelled due to Covid-19-related concerns with one of

the children.

¶ 52     Davison admitted that Mother tested negative for controlled substances following

Ryker S.’s birth. Davison also confirmed that she had not visited Mother’s residence
                                        17
since the start of the Covid-19 pandemic. However, Davison explained that Mother was

rated “unsatisfactory” in the area of housing, due to her failure to cooperate with the

housing advocate, not necessarily because of the condition of her residence. Concerning

Mother’s employment, Davison testified that Mother was unemployed at the time of the

parental fitness hearing but was previously self-employed providing housecleaning and

home-care services. Davison further explained that Mother was rated “unsatisfactory,”

due to Mother’s failure to provide proof of income.

¶ 53   Mother testified on her own behalf. Mother testified that she was presently

incarcerated in the county jail on a failure to appear warrant. Mother testified that she was

a self-employed housekeeper and home caretaker. Mother further testified that she had

previously “complied and completed everything” regarding her previous intact family

case, which involved her two oldest children. Mother’s intact family case predated the

cases involving Bentley B., Gracelynn W., and Jordan W.

¶ 54   According to Mother, Davison visited Mother’s home one time in 2019 but

refused Mother’s subsequent invitations to visit. Mother had received Covid-19

pandemic-related unemployment benefits, which were backdated and paid in one lump

sum of $20,000. She was planning on using the money to make home repairs, including

replacing copper wire that had been stolen while she was incarcerated. Mother claimed

that her hostile relationship with Davison hindered her “ability to work the service plan.”

Mother also expressed her lack of understanding as to why she had to complete services

when she had completed “everything” that she was supposed to do in her prior intact case


                                             18
involving her two oldest children. Mother testified that she had received the service plan

from Davison and was familiar with the requirements.

¶ 55   On cross-examination, Mother claimed that she had requested services at the CRC

three or four times. She admitted to not completing any treatment after DCFS removed

her children. Mother denied having a drug problem before her children were removed in

September 2018, but admitted to having a drug problem after they were removed. She

admitted to using marijuana and fentanyl during her pregnancy with Ryker S. She further

denied failing her most recent court-ordered drug test but acknowledged that she had

pending felony drug charges and a felony charge for possession of a stolen motor vehicle.

¶ 56   Following arguments of counsel, the trial court clarified for the record that Mother

was in jail at the time of the parental fitness hearing because it had previously ordered her

to take a drug test and not to leave until the results were returned. After Mother left

without waiting for the results, the court issued a warrant for her arrest.

¶ 57   Next, the trial court entered an order finding that the State had proven Mother

unfit by clear and convincing evidence as to all three children. Specifically, the court

found that Mother had failed to maintain a reasonable degree of interest, concern, or

responsibility as to the welfare of the children, and to make both reasonable efforts and

reasonable progress between December 21, 2018, and September 21, 2019. See id.

§§ 1(D)(b), (D)(m)(i), (D)(m)(ii). The court found that the State had failed to prove

Mother unfit based on the grounds of failure to protect the child from conditions within

his environment injurious to the children’s welfare. See id. § 1(D)(g). The court stated the

service plan was established and Mother had more than two years “to try to do
                                      19
something,” but she did not have enough interest in the children and was unfit to care for

them.

¶ 58    On May 13, 2021, the trial court held the hearing on best interests of the children.

At the time of the hearing, Gracelynn W. was four years old, Jordan W. was three years

old, and Bentley B. was six or seven years old. Davison first testified that Gracelynn W.

“has come a long way” since her placement in foster care and that Gracelynn W. was

developmentally “on target and doing well.” Gracelynn W. was healthy, outspoken, and

her speech had improved. Gracelynn W. had bonded to her foster parents and their three

children as well as their extended family. Davison testified that the foster parents desired

to adopt Gracelynn W. and were financially able to support her.

¶ 59    On cross-examination, Davison admitted that Mother had recently completed an

assessment through the CRC, began domestic violence counseling through SWAN in the

past month, and was on a waitlist for parenting classes. According to Davison, Mother

missed all February 2021 visits due to her incarceration in the county jail. Davison denied

that the children were bonded to Mother. Davison acknowledged that Gracelynn W. and

Jordan W. were placed in separate foster homes, approximately 25 miles apart, and would

attend different schools. Davison explained that DCFS initially placed all three children

in the same relatives’ foster home, but the relatives complained that it was “too much for

them” and requested the children be removed from their placement. Additionally, other

relatives who came forward failed the placement clearance.




                                             20
¶ 60   On redirect examination, Davison testified that Jordan W.’s foster parent also

desired to adopt him. Davison testified that both foster homes were stable, and that the

children’s foster homes provided a loving and caring environment.

¶ 61   Jasmine Hurley, Bentley B.’s assigned LCFS caseworker, was the next witness.

Hurley testified that she had been a caseworker since July 2021. Bentley B. was initially

placed with his maternal grandmother, but she became overwhelmed after approximately

seven months and asked LCFS to remove Bentley B. from her home. Hurley testified that

Bentley B. was “doing extremely well” in his foster placement. The foster parent met all

of Bentley B.’s needs, “emotionally, medically, school-wise” and ensures that he attends

his counseling and “all of that.” Hurley further testified that the foster parent was not

ready to commit to an adoption but had not “precluded” it.

¶ 62   On cross-examination, Hurley testified that the foster parents had three other

children in the home, a 9-year-old foster child, a 14-year-old adopted child, and a 15-

year-old adopted child. Bentley B. was closer to his nine-year-old foster brother.

¶ 63   Next, the State called Ashley K., Gracelynn W.’s foster parent, to testify. Ashley

K. had been Gracelynn W.’s foster parent since September 2018 when Gracelynn W. was

approximately 20 months old. Ashley K. worked as a counselor for a local school and her

husband worked in sales. Ashley K. had a four-bedroom home with plenty of space for

Gracelynn W.

¶ 64   Ashley K. testified that Gracelynn W. suffered trauma before and after her visits

with Mother and Caleb W. Ashley K. explained that Gracelynn W. would sometimes hide

her shoes to avoid the visits. Gracelynn W. was also defiant and would throw things.
                                         21
Ashley K. testified that Gracelynn W.’s behavior before and after the visits worsened as

Gracelynn W. became older.

¶ 65   On cross-examination, Ashley K. testified that Gracelynn W. would yell, hit her

teachers and other preschool children, put things in the toilet, and be very defiant

following visits with Mother. Gracelynn W. called Ashley K. “mommy” and Ashley K.’s

husband “daddy.” Ashley K. confirmed that she and her husband wanted to adopt

Gracelynn W.

¶ 66   Next, Ashley D., Jordan W.’s foster parent, testified that she resided with her

husband and two foster children, Jordan W. and Ryker S. Ashley D. was a case manager

for One Hope United and her husband worked as a minister for a local church. Ashley D.

confirmed that she and her husband wanted to adopt Jordan W. and Ryker S. Ashley D.

further testified that Jordan W.’s emotions changed when he had visitation with Mother.

When Jordon W. returned from the visits, he was defiant and acted out, and it would

usually take a couple of days for him to return to normal.

¶ 67   On cross-examination, Ashley D. explained that Bentley B. was initially placed in

her care but had to be removed due to his need for specialized care and safety concerns

for the other children. Ashley D. confirmed that Jordan W.’s needs were being met, and

he had bonded with his foster parents and Ryker S.

¶ 68   Mother was called to testify on her own behalf. Prior to the children’s removal

from her custody, she was the children’s primary caretaker with little help from Caleb W.

Mother testified that she had regularly attended visits with the children following the

Covid-related suspension. Mother claimed that the children were happy to see her at the
                                         22
visits and that Gracelynn was verbal when she was taken into care. Mother denied not

taking the children to their doctor’s appointments.

¶ 69   Mother next testified, consistent with Davison’s testimony, that she began services

after the parental fitness hearing. Mother acknowledged that she was on probation and

was required to submit to random drug tests.

¶ 70   On cross-examination, Mother testified that she could not recall why the children

needed to be caught up on their immunizations when they came into care. The State,

referencing the 2½ years that the children had been in care, asked Mother the following:

“So why is it that now you’re willing to do all the things that were necessary when you

weren’t then?” Mother responded, “I don’t have an answer for that.” Mother claimed that

the doctors never informed her that the children had flat heads.

¶ 71   The trial court later interrupted the GAL’s cross-examination and the following

discussion occurred:

             “THE COURT: Mr. Starnes, I don’t understand this at all.
              Ma’am, stop. I want to know how many children you’ve had, and you can’t
       seem to explain it ***.
              MS. DAVISON: She has six children. The children that we’re here for
       today [are] [Bentley B.], [Gracelynn W.], and [Jordan W.]. Those three came into
       care September of 2018. That’s who we’re here for today. She had two older
       children *** who then went to live with their dad, who then came into DCFS care
       in June, I believe, June of 2020. She gave birth to Ryker S. in December of 2020,
       who then also came into DCFS custody.
              THE COURT: Thank you very much.”

Mother then confirmed the accuracy of Davison’s comments. Mother also testified that

Caleb W. filed for divorce, which was finalized in January 2020. Mother admitted that

she was on probation but had not been drug tested.

                                            23
¶ 72   Ryan Parks, a Fayette County probation officer, testified to the following. Parks,

who was Mother’s probation officer, had not drug tested Mother during the three months

she had been on probation. Parks explained that he had not met Mother because she had

failed to appear for her appointments on March 29, 2021, April 21, 2021, and May 12,

2021. Parks explained that part of the intake process involved drug testing, but it was

unclear whether Mother was aware of the drug testing during the intake.

¶ 73   Following arguments of counsel, the GAL recommended to the trial court that

Mother’s parental rights be terminated. The court then ruled that it was in the best

interests of all three children to terminate Mother’s parental rights. The court entered

written orders terminating the parental rights of Mother, Caleb W., and all unknown

fathers, along with permanency orders changing the permanency goals for all three

children to adoption on May 17, 2021. Mother appealed.

¶ 74                                 II. Analysis

¶ 75   On appeal, Mother first challenges the trial court’s finding of unfitness. We note

that the court found Mother to be an unfit person to care for Bentley B., Gracelynn W.,

and Jordan W. based on three grounds of unfitness provided in the Adoption Act. See 750

ILCS 50/1(D)(b), (D)(m)(i), (D)(m)(ii) (West 2018).

¶ 76   “[T]ermination of parental rights is an extraordinarily serious matter.” In re M.F.,

304 Ill. App. 3d 236, 238 (1999). “The termination of parental rights constitutes a

permanent and complete severance of the parent-child relationship.” In re C.N., 196 Ill.

2d 181, 208 (2001). Termination of parental rights proceedings are governed by the Act

(705 ILCS 405/1-1 et seq. (West 2018)) and the Adoption Act (750 ILCS
                                  24
50/0.01 et seq. (West 2018)). In re J.L., 236 Ill. 2d 329, 337 (2010). A petition to

terminate parental rights is filed under section 2-29 of the Act, which establishes a two-

step process for the involuntary termination of parental rights. 705 ILCS 405/2-

29(2) (West 2018); In re J.L., 236 Ill. 2d at 337.

¶ 77   In the first step, the State must prove, by clear and convincing evidence, that the

parent is unfit as defined in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West

2018)). 705 ILCS 405/2-29(2), (4) (West 2018); In re J.L., 236 Ill. 2d at 337. A finding of

parental unfitness will not be disturbed unless it is against the manifest weight of the

evidence. In re R.L., 352 Ill. App. 3d 985, 998 (2004). A finding is against the manifest

weight of the evidence only if the opposite conclusion is clearly apparent or the

determination is unreasonable, arbitrary, or not based on the evidence presented. In re

D.F., 201 Ill. 2d 476, 498 (2002).

¶ 78   Section 1(D) of the Adoption Act sets forth the grounds of unfitness. 750 ILCS

50/1(D) (West 2018). Where, as here, the State relies on several grounds in its petition, “a

finding adverse to the parent on any one ground is sufficient to support a subsequent

termination of parental rights.” (Emphasis in original.) In re C.W., 199 Ill. 2d 198, 217

(2002). One of the grounds of parental unfitness listed under section 1(D) is the failure by

a parent to make reasonable progress toward the return of the child during any nine-

month period after an adjudication of neglected, abused, or dependent (see 750 ILCS

50/1(D)(m)(ii) (West 2018)).

¶ 79   “Reasonable progress is an objective standard, focusing on the amount of progress

toward the goal of reunification one can reasonably expect under the circumstances.”
                                         25
(Emphasis omitted.) In re C.M., 305 Ill. App. 3d 154, 164 (1999). Reasonable progress

requires, at a minimum, measurable or demonstrable movement toward the goal of

reunification. In re Jacorey S., 2012 IL App (1st) 113427, ¶ 21. Illinois courts have

explained reasonable progress as follows:

       “ ‘[T]he benchmark for measuring a parent’s ‘progress toward the return of the

       child’ under section 1(D)(m) of the Adoption Act encompasses the parent’s

       compliance with the service plans and the court’s directives, in light of the

       condition which gave rise to the removal of the child[ren], and in light of other

       conditions which later became known and which would prevent the court from

       returning custody of the child[ren] to the parent.’ ” In re Reiny S., 374 Ill. App. 3d

       1036, 1046 (2007) (quoting In re C.N., 196 Ill. 2d at 216-17).

“Reasonable progress exists when the trial court can conclude that it will be able to order

the child returned to parental custody in the near future.” In re Daphnie E., 368 Ill. App.

3d 1052, 1067 (2006).

¶ 80   In the present case, the trial court found Mother had failed to make reasonable

progress toward the return of her children from December 21, 2018, through September

21, 2019, which is the first nine-month period following the entry of the default judgment

finding the minors neglected. The evidence presented at the fitness hearing

overwhelmingly supports the court’s finding. At the time DCFS removed the children

from Mother’s care, the living conditions were unsanitary, the home had no running

water, and there were minimal amounts of food for all the children. The children suffered


                                             26
from a lack of basic care and were developmentally delayed. Mother was abusing

controlled substances, including methamphetamines and alcohol.

¶ 81   Mother completed an IA on October 16, 2018, which identified services Mother

needed to complete before her children were returned to her care. Following the IA,

family service plans were filed with the trial court on November 8, 2018, and January 4,

2019, with targeted completion dates by Mother of September 27, 2019. Consistent with

the family service plans, Davison testified during the fitness hearing that Mother was to

complete services in the areas of substance abuse, domestic violence, parenting, mental

health, housing, and employment.

¶ 82   When the updated case plan was filed on March 28, 2019, and reviewed on June

27, 2019, July 23, 2019, and September 12, 2019, Mother had not engaged in any

services. Consistent with the previous orders, Davison testified that Mother had

completed “nothing” regarding her services, and had attended less than half of her visits

with the children. Given this evidence, at no point during the relevant period was

progress being made toward the children’s return home goals.

¶ 83   Mother argues that her progress was hindered where Davison exhibited

“absolutely no desire to try to return the children home,” and that “neither the State nor

DCFS had any legitimate desire to ever return—or attempt to return—the children home

to the parents.” However, based on our careful review of the record, we find this

argument meritless.

¶ 84   The record clearly demonstrates that DCFS made reasonable efforts during the

relevant nine-month time period. On January 30, 2019, and July 23, 2019, the trial court
                                         27
entered permanency orders, finding that DCFS had made reasonable efforts in providing

services to facilitate the achievement of the permanency goal. Thereafter, on July 16,

2020, the court entered a “REASONABLE EFFORTS ORDER,” finding that DCFS had

made reasonable efforts through July 16, 2020. Mother did not challenge any of these

findings. Furthermore, mother admitted during the fitness hearing that she did not

complete any treatment for this case since the case began, and, during the relevant nine-

month time period, she had refused to sign consents for referrals and submit to random

drug tests. Thus, Mother cannot reasonably argue that there was a concerted effort to

prevent her from achieving the return home goal.

¶ 85   Accordingly, we conclude that the trial court’s finding that Mother was an unfit

person, as defined in section 1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii)

(West 2018)), was not against the manifest weight of the evidence. We now turn our

attention to the court’s best-interest determinations.

¶ 86   Although the specific issues identified by Mother’s counsel in the opening brief

relate only to the trial court’s finding of unfitness, the notice of appeal specified that

Mother was also challenging the court’s determination that it was in best interest of the

child to terminate parental rights. Additionally, counsel states in the argument section of

Mother’s brief that it is in the children’s “best interest to be with their parents.” Illinois

Supreme Court Rule 341(h)(3) (eff. Oct. 1, 2020) requires that the appellant’s brief

contain a statement of the issue or issues presented for review. Despite this obvious

deficiency, we note the State chose to address in its reply brief the trial court’s best-

interest determinations. Given the fundamental right at stake here, we will disregard
                                         28
counsel’s failure to comply with the mandatory briefing requirements and review the trial

court’s best-interest determinations. Counsel, however, is admonished to fully comply

with our supreme court’s rules in future submissions.

¶ 87   If the trial court finds the parent unfit, the matter proceeds to a second hearing,

where the State must prove by a preponderance of the evidence that it is in the child’s

“best interests” that parental rights be terminated. 705 ILCS 405/2-29(2) (West

2018); In re D.T., 212 Ill. 2d 347, 366 (2004). Following a finding of parental unfitness,

the focus shifts entirely to the child. In re D.T., 212 Ill. 2d at 364. Section 1-3 of the

Juvenile Court Act lists the “best interests” factors that should be considered by the trial

court when making a “best interests” determination. 705 ILCS 405/1-3(4.05) (West

2018). In making a best-interest determination, the trial court must consider the following

factors in the context of the child’s age and developmental needs: (1) the physical safety

and welfare of the child, (2) the development of the child’s identity, (3) the child’s

background and ties, (4) the child’s sense of attachments, (5) the child’s wishes, (6) the

child’s community ties, (7) the child’s need for permanence, (8) the uniqueness of every

family and child, (9) the risks attendant to entering and being in substitute care, and

(10) the preferences of the persons available to care for the child. Id. The court’s best-

interest determination will be reversed only if it is against the manifest weight of the

evidence. In re T.A., 359 Ill. App. 3d 953, 961 (2005).

¶ 88   Here, the trial court’s determinations that it was in the best interest of the children

to have Mother’s parental rights terminated and to appoint a guardian with the right to

consent to their adoption were well-supported by the evidence. We, again, note that when
                                           29
the children were removed from Mother’s care, the living conditions were unsanitary.

The children suffered from a lack of basic care and were developmentally delayed. Two

of the children had flat heads from extended periods of inactivity.

¶ 89   Additionally, at the time of the best-interests hearing, Bentley B. had been in his

current placement for more than 2 years and Gracelynn W. and Jordan W. for more than

2½ years. At the time of the best-interests hearing, the children were no longer

developmentally behind, and the children were receiving proper care and comfort.

Bentley B. was “doing extremely well” in his foster placement, and his foster parents met

all of his specialized needs. Bentley B. had integrated into the foster family and was

especially close to his foster brother. Additionally, Gracelynn W. and Jordan W. had

developed strong bonds to their foster parents, and the children’s foster homes provided a

loving and caring environment. Both foster homes were stable, and each set of foster

parents desired to adopt. Moreover, there was testimony that the visits with Mother

negatively impacted the children.

¶ 90   Under the circumstances, we conclude that the trial court’s determinations that it

was in the children’s best interests to terminate Mother’s parental rights were not against

the manifest weight of the evidence. We therefore affirm the order of the trial court of

Fayette County terminating Mother’s parental rights to Bentley B., Gracelynn W., and

Jordan W.

¶ 91                                III. Conclusion

¶ 92   For the preceding reasons, the trial court’s determinations that Mother was an unfit

parent and that it was the children’s best interest and welfare to terminate Mother’s
                                          30
parental rights were not against the manifest weight of the evidence. We therefore affirm

the order of the circuit court of Fayette County terminating Mother’s parental rights.



¶ 93   Affirmed.




                                            31